Citation Nr: 1111518	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-23 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a heart condition.

2.	Entitlement to service connection for hypertension, to include as secondary to a heart condition.

3.	Entitlement to service connection for a bilateral hearing loss disability.

4.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In his Substantive Appeal (VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge.  However, in October 2007 the Veteran withdrew his request for a hearing before the Board and requested a hearing at the RO.  38 C.F.R. § 20.704(e).  Accordingly, the request for a hearing has been withdrawn.

The Board notes that it appears the RO acknowledged in a January 2009 letter that the Veteran had raised a claim for a total disability rating due to individual unemployability.  However, there is no indication the RO has adjudicated this claim further and as such, it is REFERRED to the RO for proper adjudication.

The issues of hypertension, a bilateral hearing loss disability, and tinnitus are being addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has been diagnosed with ischemic heart disease (to include coronary artery disease and congestive heart failure) since 2006.  

2.	The Veteran has confirmed service in Vietnam, and exposure to Agent Orange is conceded.


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, and 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service connection for a heart disorder, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

There exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id.

The Board notes that there was a recent regulatory change with regard to presumptive diseases for certain Vietnam veterans.  Specifically, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Furthermore, 38 C.F.R. § 3.309(e) adds a new Note 3 which reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  75 Fed. Reg. 53202-01 (August 31, 2010).

As such, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit has clearly held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure and service connection for diseases associated with that exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  

The Veteran has confirmed service in Vietnam during the Vietnam War era from January 1967 to July 1968 and is therefore presumed to have been exposed to herbicide agents.  See e.g., DD-214.

In reviewing the evidence of record, the Board notes that the Veteran is reported to have coronary artery disease which has required a stent and both left and right coronary angiography.  See e.g., February and September 2006 private treatment records.  As this condition is listed in 38 C.F.R. § 3.309(e), the presumption is applicable here.

In summary, the Veteran had service in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to an herbicide agent during such service.  He has current coronary artery disease, which is recognized as a type of ischemic heart disease.  Accordingly, the Veteran is entitled to service connection for his heart condition on a presumptive basis.


ORDER

Entitlement to service connection for a heart condition, due to herbicide exposure, is granted.


REMAND

The Veteran is alleging that his hypertension  is directly related to service, or should be considered as secondary to either his heart condition and/or diabetes.  See November 2008 Informal Hearing Presentation.  As noted above, the Veteran's heart condition is now service-connected.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310.

Service connection may also be granted for a chronic disease, including hypertension and hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The Board notes that the Veteran was afforded a VA examination in July 2006 for his diabetes.  The examiner ultimately found that the Veteran's hypertension was not caused or worsened by his service-connected diabetes.  However, the Veteran has raised the issue that his hypertension may be related to his heart condition.  As such, a new VA examination should be scheduled to determine if the Veteran's service-connected heart condition either caused or aggravated his currently diagnosed hypertension.

With regard to his bilateral hearing loss disability and tinnitus claims, the Veteran was afforded a VA examination in July 2006.  The examiner found that it was less likely than not that the Veteran's bilateral hearing loss disability was related to service.  At the VA examination the Veteran did not report any tinnitus.  However, at the August 2008 RO formal hearing, the Veteran reported that he had not been asked about tinnitus at this examination.  The Veteran was afforded a second VA examination in August 2008 by the same examiner who conducted the July 2006 VA examination.  The examiner found that the Veteran's audiologic results were inconsistent.  The examiner was unable to offer an opinion as to whether the Veteran's bilateral hearing loss disability and/or tinnitus were related to service due to the inconsistent test results.

The Veteran's representative has raised the issue that the Veteran is entitled to a new VA examination, from a different examiner, as the August 2008 VA examination did not offer any opinion on etiology of the Veteran's disability claims.  See November 2008 Form 646.

The Board finds that an additional examination, from a new examiner, is necessary to determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The Veteran is strongly encouraged to cooperate fully with any VA examination scheduled.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions: 

a)	Whether it is at least as likely as not that the Veteran's current hypertension is directly related to service,

b)	Whether the Veteran's hypertension manifested to a compensable degree within 1 year of service and,
c)	Whether it is at least as likely as not that the Veteran's ischemic heart disease either caused or aggravated the Veteran's hypertension.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	Schedule the Veteran for a VA examination, with an examiner other than the one who conducted the VA July 2006 or August 2008 examinations, to determine the etiology of his bilateral hearing loss disability and tinnitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

a)	Whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability is directly related to service,

b)	Whether the Veteran's bilateral hearing loss disability manifested to a compensable degree within 1 year of service and,

c)	Whether it is at least as likely as not that the Veteran's tinnitus is directly related to service.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


